 Case 5:20-cv-00562-KK Document 23 Filed 01/27/21 Page 1 of 1 Page ID #:617




1
                                            JS-6
2
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9
10    JUDY V.,                                  Case No. EDCV 20-562-KK
11                             Plaintiff,
12                       v.                     JUDGMENT
13    ANDREW SAUL, Commissioner of
      Social Security,
14
                               Defendant.
15
16
17         Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
18   decision of the Commissioner of the Social Security Administration is REVERSED,
19   and this action is REMANDED for further administrative proceedings.
20
21   Dated: January 27, 2021
22                                          HONORABLE KENLY KIYA KATO
                                            United States Magistrate Judge
23
24
25
26
27
28
